           Case 3:13-cv-00628-RCJ-CLB Document 145 Filed 03/02/21 Page 1 of 3




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA

 8

 9   APPLICATIONS IN INTERNET TIME, LLC,

10                  Plaintiff,                            Case No. 3:13-cv-00628-RCJ-CLB

11   vs.                                                                ORDER

12   SALESFORCE.COM, INC.,

13                  Defendant.

14

15          Plaintiff is the owner of U.S. Patent Nos. 7,356,482 and 8,484,111. On August 17, 2015,

16   RPX Corporation (“RPX”) filed inter partes review (“IPR”) petitions for the patents in suit.

17   Defendant filed a motion to stay the case pending IPR, which the Court granted on June 14, 2016.

18   On December 28, 2016, the PTAB entered final written decisions (FWDs) in the IPR proceedings

19   concluding that the challenged claims of the two patents in suit are unpatentable. (ECF No. 142

20   ¶ 2.) On appeal, the Court of Appeals for the Federal Circuit vacated the FWDs and remanded to

21   the PTAB. (Id. ¶ 3.) On September 9, 2020, the PTAB issued a decision terminating RPX’s IPR

22   proceedings because it determined Salesforce was a real party in interest to the IPRs and,

23   accordingly, that RPX’s petitions were time-barred under 35 U.S.C. § 315(b). (Id. ¶ 6.) On October

24   ///


                                                 1 of 3
           Case 3:13-cv-00628-RCJ-CLB Document 145 Filed 03/02/21 Page 2 of 3




 1   9, 2020, RPX filed a request for rehearing. (See ECF No. 134 at 2.) On November 27, 2020, the

 2   PTAB denied the rehearing request. (ECF No. 137.)

 3          Based on the denial of RPX’s IPR petitions by the PTAB, Plaintiff moved to have the stay

 4   lifted on November 2, 2020. (ECF No. 130.) Defendant initially challenged this motion based upon

 5   the then-pending request to rehear this case before the PTAB. (ECF No. 134.) Because the PTAB

 6   denied the petitions and the request to rehear the case, the Court lifts the stay.

 7          Plaintiff also moves to hold a status conference “to discuss with the Court the time and

 8   manner in which activity in this case should be restarted, including, e.g., the scheduling of a

 9   Markman hearing and the setting of a calendar for the completion of fact and expert discovery.”

10   (ECF No. 141.) The Court grants this motion as well.

11                                             CONCLUSION

12          IT IS HEREBY ORDERED that Motion to Lift Stay (ECF No. 130) is GRANTED.

13          IT IS FURTHER ORDERED that Motion for Status Conference (ECF No. 141) is

14   GRANTED.

15          IT IS FURTHER ORDERED that the parties shall appear for a Motion hearing via Zoom

16   Videoconference on March 22, 2021 at 11:00 A.M., before Judge Robert C. Jones.

17          IT IS FURTHER ORDERED that the parties are directed to contact the courtroom deputy

18   Lesa Ettinger (Lesa_Ettinger@nvd.uscourts.gov or 775-686-5833) by Noon, Friday, March 19,

19   2021, to provide her the e-mail address of each counsel, party and/or representative attending the

20   hearing.

21          IT IS FURTHER ORDERED that the following Video Conference Instructions be adhered

22   to as follows:

23   ///

24   ///


                                                    2 of 3
           Case 3:13-cv-00628-RCJ-CLB Document 145 Filed 03/02/21 Page 3 of 3




 1          INSTRUCTIONS FOR VIDEO CONFERENCE HEARING:

 2          Instructions to the scheduled hearings will be sent via email ONE (1) day prior to the

 3   hearing to the participants email provided to the Court.

 4          1. Log on to the call ten (10) minutes prior to the hearing time.

 5          2. Mute your sound prior to entering the hearing.

 6          3. Do not talk over one another.

 7          4. State your name prior to speaking for the record.

 8          5. Do not have others in the video screen or moving in the background.

 9          6. No recording of the hearing.

10          7. No forwarding of any video conference invitations.

11          8. Unauthorized users on the video conference will be removed.

12          IT IS FURTHER ORDERED that the Public may access and listen to the Hearing as

13   follows: Public telephonic participants shall call AT&T no later than five (5) minutes prior to the

14   hearing at 1 (888) 675-2535. Access Code is 2900398 Security Code 032221.

15          IT IS FURTHER ORDERED that persons granted remote access to proceedings are

16   reminded of the general prohibition against photographing, recording, and rebroadcasting of court

17   proceedings. Violation of these prohibitions may result in sanctions, including removal of court

18   issued media credentials, restricted entry to future hearings, denial of entry to future hearings, or

19   any other sanctions deemed necessary by the court.

20          IT IS SO ORDERED.

21          Dated March 2, 2021.

22

23                                                 _____________________________________
                                                             ROBERT C. JONES
24                                                        United States District Judge


                                                   3 of 3
